                                                                             Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

ROBERT LEE HINSON, JR.,

      Plaintiff,
v.                                           CASE NO. 3:15-cv-549-LC-GRJ

SECRETARY, DEPT. OF CORRECTIONS,


     Defendant.
__________________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated October 17, 2018 (ECF No. 129). The parties have

been furnished a copy of the Report and Recommendation and have been afforded

an opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the objections filed.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined that the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                   Page 2 of 2


2. The Petition, ECF No. 1, is DENIED and a Certificate of Appealability

is DENIED.

DONE AND ORDERED this 5th day of November, 2018.




                    s/L.A. Collier
                  LACEY A. COLLIER
                  SENIOR UNITED STATES DISTRICT JUDGE
